Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 1 March 1815
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N: 79.
My dear Wife.
Hotel du Nord. Rue de Richelieu, Paris 1. March 1815.

Your Letter N. 8. dated 31. January, which I received on Sunday last has explained the mistake in the date of the preceding number—If you left St Petersburg so soon as 5. February, it is doubtful whether my last, dated the 19th: of last Month and enclosed to Messrs: Schwenk and Koch at Königsberg, will reach that place in time to meet you there; or whether the present will find you at Berlin—Your numbers 4 and 6, I have not yet received.—I hope you will not fail of writing to me from both those Cities—I now calculate upon your arrival here between the 15th: and 20th: of this Month, and shall be prepared with lodgings to receive you at that time—I am very well satisfied with the house where I now lodge, but I have only one small chamber, and they have no apartments unoccupied which would be sufficient for our accommodation after your arrival—Mr and Mrs Smith have taken apartments for a Month in the neighbourhood of where I am, and I hope to procure lodgings for ourselves in the house of my present Landlady’s Mother—If you inform me by what road you intend to proceed from Berlin hither I shall write to you again, directing the letter to remain at the Post-Office at some town through which you will pass.
Mr Bayard and Mr Clay leave this City for London, in three or four days—Mr Gallatin has not yet returned from Geneva—Our news from America is not pleasant—We have lost the frigate President, and it is said, New Orleans—No account yet of the Treaty.
Love to Charles—Ever faithfully your’s
A.